UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2002


WILLIE WILLIAMS,

                        Plaintiff – Appellant,

          v.

AAMRA AHMED, Ms.; NEIL MACBRIDE, Mr.,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00880-TSE-JFA)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Brian Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie     Brian   Williams    appeals    the   district      court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012).            We have reviewed the record and

find that this appeal is frivolous.           Accordingly, we dismiss the

appeal     for   the     reasons   stated      by    the     district     court.

Williams v. Ahmed, No. 1:14-cv-00880-TSE-JFA (E.D. Va. July 23,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented      in   the   materials

before   this    court   and   argument    would    not   aid    the   decisional

process.



                                                                        DISMISSED




                                      2